Title: From George Washington to John Dalton, 15 February 1773
From: Washington, George
To: Dalton, John

 

Sir,
Mount Vernon Feby 15th 1773

I am obligd to you for the notice you have given me of an intended meeting of your Vestry on Tuesday next—I do not know however that it will be in my power to attend, nor do I conceive it at all necessary that I should, as I am an avowd Enemy to the Scheme I have heard (but never till of late believd) that some Members of your Vestry are Inclind to adopt.
If the Subscription to which among others I put my name was set on foot under Sanction of an Order of Vestry as I always understood it to be, I own myself at a loss to conceive, upon what principle it is, that there should be an attempt to destroy it—repugnant it is to every Idea I entertain of Justice to do so; And the right of reclaimg the Pews by the Vestry in behalf of the Parish (which have been Built by Private contribution granting the Subscription Money to be refunded with Interest) I most clearly deny—therefore, as a Parishioner who is to be sadled with the extra charge of the Subscription Money I protest agt the Measure—As a Subscriber who meant to lay the foundn of a Family Pew in the New Church I shall think myself Injurd; For give me leave to ask, can the raising of that £150 under the present Scheme be considd in any other light than that of a deception? Is it presumable that this money would have been advanc’d if the Subscribers could possibly have conceivd, that after a Solemn Act of Vestry under faith of which the Money was Subscribd the Pews would be reclaimd? Surely not! the thought is absurd! and can be stated in no better point of view than this—Here is a Parish wanting a large Church, but considering the Circumstances of its Constituents is content with a Small one till an offer is made to enlarge it by Subscription (under certain Previleges) which is acceded by the Vestry and when Effected and the Parish better able to bear a fresh Tax what does it want? why to destroy a solemn Compact & reclaim the Previledges they had granted: for I look upon the refunding the Money as totally beside the question—and for what purpose, I beg leave to ask, is this to be done? I own to you I am at a loss to discover; for as every Subscriber has an undoubted right to a Seat in the Church what matters it whether he Assembles his whole Family into one Pew, or, as the Custom is have them dispers’d in two or

three; and probable it is, these Families will Increase in a proportionate degree with the rest of the Parish, so that if the Vestry had a right to annul the agreement no disadvantage would probably happen on that acct.
Upon the whole Sir, as I observd to you before, considering myself as a Subscriber, I enter my Protest against the measure in Agitation—As a Parishioner, I am equally averse to a Tax which is intended to replace the Subscription money—These will be my declard Sentiments if present at the Vestry; if I am not I shall be obligd to you for Communicating them. I am Sir with very great esteem Yr Most Obedt Servt

Go: Washington

